DETAILED ACTION
Notice to Applicant
This communication is in response to the Pre-Appeal Conference conducted April 25, 2021, resulting in a new non-final rejection.  Claim 4 was previously cancelled.  Claims 1 – 3 and 5 – 23 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 22, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or 
Claims 1, 22, and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “generate a plurality of user interfaces for presenting at least the cost of care data, a user interface of the plurality of user interfaces being selected, from the plurality of user interfaces, and customized, by the virtual interface module, based on predetermined criteria associated with a user requesting to generate the user interface” is not supported in the specification.  The specification recites the “virtual interface module can include multiple screens or user interfaces that can function independently or in combination depending on user preferences” (paragraph 45 of the originally filed specification), but does not disclose generating the plurality of user interfaces, but rather discloses that the virtual interface module can include multiple screens or interfaces where the system users can obtain the total cost-of-care data via web application, 
The rejection of the term "sufficient" under the second paragraph of 35 U.S.C. 112 has been withdrawn based upon the amendment submitted May 26, 2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 3 and 5 – 23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1 – 3 and 5 – 23 are drawn to a system and method, which is/are statutory categories of invention (Step 1: YES). 
Independent claims 1, 22, and 23 recite estimating a cost of perinatological or neonatological care comprising receiving historical perinatal data associated with a plurality of patients, wherein the historical perinatal data include a plurality of combined data sets, the plurality of combined data sets including at least payer data, claims data, and clinical data associated with the plurality of patients; and receive beneficiary perinatal data associated with a beneficiary, wherein the historical perinatal data and the beneficiary perinatal data include: a maternal age, a gestational age, a birthweight,  presenting at least the cost of care data, customized, based on predetermined criteria associated with a user.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover mathematical concepts by collecting data and using a scoring module to calculate a risk score based on the collected data; the calculated data is used to assign the patient to a financial risk tier based on the medical episodes. If a claim limitation, under its broadest reasonable interpretation covers mathematical relationships, mathematical formulas or equations, or mathematical calculations then it falls within the “Mathematical Concepts” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “communication module”, “a classification module”, “a scoring module”, “a virtual interface module configured to: generate a plurality of user interfaces”,  “a user interface of the plurality of user interfaces, being selected, from the plurality of user interfaces” and a “payment calculation module” are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in 
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional 
[0012]  The modules of the system may be implemented using a variety of technologies. For example, the modules described herein may be implemented in software executing on a computer system or in hardware utilizing either a combination of microprocessors or other specially designed application-specific integrated circuits (ASICs), programmable logic devices, or various combinations thereof. As such, the modules of the system can be implemented within one computer or server or within multiple computers or servers connected into a network. Other hardware implementations may involve, partly or entirely, transistor-based circuits. For example, the communication module may involve a radio modern, Ethernet module, network interface, communication port, or circuit terminals. Other modules can have hardware implementation involving programmable and non-programmable microcontrollers, processors, circuits, computing devices, servers, and the like.
[0013]    According to another embodiment of this disclosure, a method for estimating a cost of perinatological or neonatological care can be implemented by computer hardware, software, or any variations thereof. In another example, the method of this embodiment may be implemented by a series of computer-executable instructions residing on a transitory or non-transitory storage medium such as a disk drive or computer-readable medium.
[0049]  FIG. 7 is a process flow diagram showing a method 700 for estimating a cost of perinatological or neonatological care according to an example embodiment. Method 700 may be performed by processing logic that may comprise hardware (e.g., decision-making logic, dedicated logic, programmable logic, ASIC, and microcode), software (such as software run on a general-purpose computer system or a dedicated machine), or a combination of both. In one example embodiment, the processing logic refers to system 105. Below recited operations of method 700 may be implemented in an order different than 
The claims recite the additional element of the claimed receiving historical perinatal data and receiving beneficiary perinatal data, which amounts to extra-solution activity concerning mere data gathering, which is considered an insignificant post-solution activity concerning an insignificant application. The specification (e.g., as excerpted above) does not provide any indication that the additional elements are anything other than well‐understood, routine, and conventional functions when claimed in a merely generic manner (as they are here). See: MPEP 2106.05(g). 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 3 and 5 – 21 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 3 and 5 – 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moses et al., herein after Moses (U.S. Publication Number 2017/0053075 A1) in view of David et al., herein after David (U.S. Publication Number 2015/0242580 A1) further in view of Simon et al., herein after Simon (U.S. Publication Number 2015/0347705 A1).

Claim 1 (Currently Amended): Moses teaches a system for estimating a cost of perinatological or neonatological care, the system comprising:

receive historical perinatal data associated with a plurality of patients (paragraphs 9, 25, 133, 143, and 319 where patient’s demographic and risk factor information will be input from the member (patient) file and their historic claims, indicating historical data), wherein the historical perinatal data include a plurality of combined data sets, the plurality of combined data sets including at least payer data, claims data, and clinical data associated with the plurality of patients (paragraphs 223 and 319 where the patients demographic and risk factor information will be brought in from the member file (clinical data associated with a patient) and historical claims data); and
a scoring module (paragraphs 26, 224, and 227 where a severity and risk adjustment involves patient scoring) configured to:
ascertain a plurality of variables for calculation of a risk score associated with the at least one perinatal care episode, wherein the plurality of variables includes one or more of: the maternal age, the gestational age, the birthweight, the maternal risk factor, the infant risk factor, the maternal procedure, and the infant procedure (paragraphs 233, 252, 265 – 267, and 313 where Moses discloses a predetermined list of variables (or risk factors), correlated to episode costs; Moses does not explicitly disclose variables including the maternal age, the gestational age, the birthweight, the maternal risk factor, the infant risk factor, the maternal procedure, or the infant procedure, however, these features are disclosed by David and discussed below);
, based on the beneficiary perinatal data and the historical perinatal data (paragraph 53 discloses new procedural episodes (which is interpreted as the infant/patient data) which are triggered for the same ECR (evidence informed case rate) – the ECR is an episode of medical care spanning a defined period of time for a particular payer/provider/patient to create a patient specific, severity adjusted budget for the patient – the ECR is interpreted as historical data; paragraph 223 discloses predicting expected costs for a patient using historical risk factors and episode-specific subtypes), a plurality of coefficients corresponding to the plurality of variables for the at least one perinatal episode (paragraph 23 discloses creating budget after data is provided including a severity and risk adjustment step to allow for the calculation of fair and credible expected costs; paragraph 28 discloses an evidence informed case rate (ECR) which is an episode of medical care that spans a defined period of time for a particular payer, provider and patient, and is developed based on the types of services needed for the treatment of a typical episode of care; paragraph 64 discloses the 5 levels of clinical associations for any health plan beneficiary who has more than one episode triggered, at each level, the sum of a ECR’s plus unassigned costs equal the total costs of care for the patient for a defined period of time; paragraph 227 discloses an ECR analytics process which allows one to predict episode costs based on each individual’s own demographic information and to use the expected costs of episode components to calculate budgets which require the application of risk adjustment coefficients; paragraph; paragraph 312 discloses risk adjustment coefficients or parameters are applied to a patient’s profile to calculate the expected costs;  Moses 
calculate the risk score for the beneficiary by multiplying two or more of the plurality of coefficients (paragraphs 268, 287, 292, 301, and 308 – 309 where Moses discloses calculating a risk score; using the coefficients from the cost models, expected costs are calculated for each type of cost for all episodes and the predicted costs are calculated by multiplying their corresponding probabilities to get the expected cost for each episode); and
assign the beneficiary a financial risk tier based on the risk score for the perinatal care episode (paragraphs 64 – 69 where Moses discloses 5 levels (tiers) of clinical associations of episodes for any health plan beneficiary); and
generate, based on the financial risk tier, a cost of care associated with the at least one perinatal care episode (paragraphs 7, 27, and 272 – 284 where Moses discloses a cost of care for each episode); and
a virtual interface module (claim 1 discloses various interfaces) configured to:
generate a plurality of user interfaces for presenting at least the cost of care data (claim 1 discloses a first interface operation for calculating cost of care of a patient), a user interface of the plurality of user interfaces being selected, from the plurality of user interfaces, and customized, by the virtual interface module, based on predetermined criteria associated with a user requesting to generate the user interface (paragraph 9 discloses accurate customization within the specific dataset to fit user needs based on what analysis is being used for; paragraph 293 discloses customization of file layouts for assessing the detail and robustness of the models;  claim 5 discloses a provider .
Moses fails to explicitly teach the following limitations met by David as cited:
receive beneficiary perinatal data associated with a beneficiary (paragraphs 43 and 78 where David discloses inputted historical data for the neonate or mother, time from birth of the neonate, user assessment input, and physiological data),
wherein the historical perinatal data and the beneficiary perinatal data include: a maternal age, a gestational age, a birthweight, a maternal risk factor, an infant risk factor, a maternal procedure, and an infant procedure (paragraphs 40, 43, and 78 where David discloses the subject may be an infant or neonate in need of critical care, semi-critical care, non-critical care, routine care, emergency care, surgery, or preoperative assessment, all of which can be considered an infant procedure.  Additionally, a user interface displays a “history” prompt, allowing the user to see historical maternal, prenatal, and labor data for the patient); 
a classification module configured to:
determine that the historical perinatal data has met predetermined criteria to determine that the historical perinatal data are applicable for an analysis of the beneficiary perinatal data (paragraph 34 discloses the system can perform comparisons between similar case histories to determine which interventions were effective and led to positive outcomes; paragraph 54 discloses the analytics engine of the system can 
wherein the determination that the historical perinatal data are applicable for the analysis of the beneficiary perinatal data includes determining that the historical perinatal data include a predetermined number of services provided during a predetermined period, the services being associated with a predetermined procedure code (paragraph 30 discloses assisting a health care professional in determining and implementing a custom or standard operating procedure for a subject based on existing medical algorithms and past data on a condition (historical data); paragraph 33 discloses a database of facility and provider specific training, testing, and performance data, personal health data, maternal health data, maternal and patient prenatal monitoring, and electronic medical records (EMR), where the EMR’s can include, but is not limited to, clinical information, including medical history, family medical history, lab results, radiology images, admission notes, and billing.  The medical records can serve as case histories, and the EMRs used in the system can comprise a specific ontological database where non-limiting examples include, for example, SNOMED; paragraph 43 discloses a system of the invention can provide three or more care paths for neonatal care including observation care, resuscitation care, and routine care where the care paths can be chosen based on inputted historical data for the neonate or mother, time from birth of the neonate, user assessment input, and physiological data; paragraph 80 
based on the determination, selectively analyze the historical perinatal data and the beneficiary perinatal data (paragraph 34 where comparisons (analysis) is performed between similar case histories to determine which interventions were effective and recommend an appropriate standard or customized treatment operating procedure for treating the patient); and
based on the analysis, attribute the beneficiary to at least one perinatal care episode (paragraphs 41, 52, and 54).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Moses to further include a method of providing a healthcare protocol, the method comprising: a) receiving by a computer system a parameter of a subject; b) searching by a processor of the computer system based on the parameter of the subject in a database, wherein each entry in the database independently comprises: i) a healthcare protocol; and ii) an indication of a likelihood of obtaining a favorable outcome upon application of the healthcare protocol to the subject as determined by a statistical analysis of the healthcare protocol based on prior clinical use of the healthcare protocol; c) identifying the healthcare protocol in the database based on the search of the database; and d) outputting the identified healthcare protocol as disclosed by David.

Moses and David fail to explicitly teach the following limitations met by Simon as cited:
wherein the coefficients are weights assigned to the variables based on the historical perinatal data (paragraphs 318 and 324 where Simon discloses coefficient weighting for the use in the calculation of risk scores; although Simon does not disclose perinatal data, Simon discloses historical data (Figure 12I, Table 1, and Table 2)).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Moses and David to further include health related assessments involving a plurality of data sources as disclosed by Simon.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Moses and David in this way to extract data from a plurality of electronic health record systems and facilitate quick, easy access to desired subsets of the data (Simon:  paragraph 8).

Claim 2 (Original):  Moses, David, and Simon teach the system of claim 1.
Moses fails to explicitly teach the following limitations met by David as cited:
wherein the determining that the historical perinatal data has met the predetermined criteria is based at least on one of the following: volume criteria, clinical 
The motivation to combine the teachings of Moses, David, and Simon is discussed in the rejection of claim 1, and incorporated herein.

Claim 3 (Original):  Moses, David, and Simon teach the system of claim 1.   Moses teaches a system wherein the plurality of coefficients includes one or more of the following: a volume, a clinical severity, and a hospital service (paragraphs 23, 28, 219 – 221, and 227).

Claim 5 (Previously Presented):  Moses, David, and Simon teach the system of claim 1. Moses teaches a system wherein the historical perinatal data and the beneficiary perinatal data are derived from at least one of the following: the payer data, the claims data, and the clinical data (Figure 1; paragraphs 25, 27, and 51).

Claim 6 (Previously Presented):  Moses, David, and Simon teach they system of claim 1.  Moses teaches a system further comprising a payment calculation module configured to generate cost of care data for the at least one perinatal care episode for the beneficiary based on the financial risk tier of the beneficiary (Abstract; paragraphs 23, 27, and 64).

Claim 7 (Original):  Moses, David, and Simon teach the system of claim 6. Moses teaches a system wherein the payment calculation module is further configured to estimate a payment amount for a customer based on the estimated cost of care (paragraphs 233, 234, and 270).

Claim 8 (Original):  Moses, David, and Simon teach the system of claim 7.  Moses teaches a system wherein the customer includes at least one of the following: a health plan, a hospital system, an actuary, and a provider group (paragraph 5 of application 14/446,670, which is incorporated by reference).

Claim 9 (Currently Amended):  Moses, David, and Simon teach the system of claim 6. Moses teaches a system wherein the virtual interface module is further configured to:
receive the cost of care data (paragraphs 7 and 27);
customize the cost of care data for the customer based on predetermined customer criteria to generate customized cost of care data (paragraphs 7, 27, and 35 where Moses discloses an analytics tool that constructs episodes of care using claims data, and calculates the cost of care of patient specific episodes by assigning relevant services to each episodes); and
generate a customized report for the customer based on the customized cost of care data (paragraphs 25 and 389).

Claim 10 (Original):  Moses, David, and Simon teach the system of claim 9.  Moses teaches a system wherein the report provides suggestions for improvements to a quality of care to the cost of care ratio for a value-based contract (paragraphs 9, 308, and 339 – 343).

Claim 11 (Original):  Moses, David, and Simon teach the system of claim 10.  Moses teaches a system wherein the suggestions for improvements include information related to one or more of the following: a lab, imaging, a medication, and a procedure (paragraphs 30, 33, and 34 where David discloses custom or standard operating procedures).

Claim 12 (Original):  Moses, David, and Simon teach the system of claim 9. Moses teaches a system wherein the report allows estimating a cost of service based on the cost of care based on a predetermined profit margin (paragraphs 233, 234, and 270).

Claim 13 (Currently Amended):  Moses, David, and Simon teach the system of claim 9. 
Moses fails to explicitly teach the following limitations met by David as cited:
wherein the user is to select a desired view from the customized report (paragraph 49 where a user can select an icon on the interface to obtain more options for treating the patient). 


Claim 14 (Original):  Moses, David, and Simon teach the system of claim 13.  Moses teaches a system wherein the selected view is to filter the customized cost of care data based on one or more of the following: a zip code, a region, a state, a specific group of beneficiaries, and the at least one perinatal care episode (paragraph 64 where Moses discloses levels of clinical associations of episodes for any health plan beneficiary who has had more than one episode triggered).

Claim 15 (Original):  Moses, David, and Simon teach the system of claim 13. 
Moses fails to explicitly teach the following limitations met by David as cited:
wherein the user is one of the following: a healthcare network administrator and a healthcare population health administrator (paragraph 50).
The motivation to combine the teachings of Moses, David, and Simon is discussed in the rejection of claim 1, and incorporated herein.

Claim 16 (Original):  Moses, David, and Simon teach the system of claim 6. Moses teaches a system wherein the generating of the cost of care data is further based on at least one of the following: a cost of a hospital service and a cost of a physician service (paragraphs 171, 198 – 200, and 203).

Claim 17 (Original):  Moses, David, and Simon teach the system of claim 6. Moses teaches a system wherein the generating of the cost of care data is further based on a predetermined quality to cost ratio (paragraphs 9, 308, and 339 – 343).

Claim 18 (Original):  Moses, David, and Simon teach the system of claim 1.  Moses teaches a system wherein the financial risk tier is selected from a plurality of risk tiers of different levels (paragraphs 64 – 69).

Claim 19 (Original):  Moses, David, and Simon teach the system of claim 1. Moses teaches a system wherein the communication module is agnostic to a data source associated with the historical perinatal data and the beneficiary perinatal data when formatted according to an industry accepted format (paragraphs 7, 9, and 86 of application 14/446,670, which is incorporated by reference).

Claim 20 (Original):  Moses, David, and Simon teach the system of claim 1. 
Moses fails to explicitly teach the following limitations met by David as cited:
wherein the perinatal care data include one or more of the following: a pre-natal care, a neo-natal care, a post-partum care, and a pediatric care (paragraph 33).
The motivation to combine the teachings of Moses, David, and Simon is discussed in the rejection of claim 1, and incorporated herein.

Claim 21 (Original):  Moses, David, and Simon teach the system of claim 1. Moses teaches a system wherein the plurality of variables includes one or more of the following: a maternal age, a gestational age, a birthweight, ethnicity, a maternal risk factor, an infant risk factor, a maternal procedure, an infant procedure, a maternal lab, an infant lab, imaging, a medication, genetic testing, a diagnosis category, a Current Procedural Terminology (CPT) code, a cost of an outpatient treatment, a cost of an inpatient treatment, and a cost of an emergency room treatment (paragraph 224).

Claim 22 (Currently Amended):  Moses teaches a method for estimating a cost of perinatological or neonatological care, the method comprising:
receiving, by a communication module, historical perinatal data associated with a plurality of patients (paragraphs 9, 22, 25, 143, and 319; the communication module is disclosed in Figure 16 and paragraph 92 of application 14/446,670 which is incorporated by reference), wherein the historical perinatal data include a plurality of combined data sets, the plurality of combined data sets including at least payer data, claims data, and clinical data associated with the plurality of patients (paragraphs 223 and 319 where the patients demographic and risk factor information will be brought in from the member file (clinical data associated with a patient) and historical claims data);
ascertaining, by a scoring module, a plurality of variables for calculation of a risk score associated with the at least one perinatal care episode, wherein the plurality of variables includes one or more of: the maternal age, the gestational age, the birthweight, the maternal risk factor, the infant risk factor, the maternal procedure, and the infant procedure (paragraphs 233, 252, 267, and 313 where Moses discloses a 
calculating, by the scoring module, based on the beneficiary perinatal data and the historical perinatal data (which is interpreted as the infant/patient data) which are triggered for the same ECR (evidence informed case rate) – the ECR is an episode of medical care spanning a defined period of time for a particular payer/provider/patient to create a patient specific, severity adjusted budget for the patient – the ECR is interpreted as historical data; paragraph 223 discloses predicting expected costs for a patient using historical risk factors and episode-specific subtypes), a plurality of coefficients corresponding to the plurality of variables for the at least one perinatal episode ((paragraph 23 discloses creating budget after data is provided including a severity and risk adjustment step to allow for the calculation of fair and credible expected costs; paragraph 28 discloses an evidence informed case rate (ECR) which is an episode of medical care that spans a defined period of time for a particular payer, provider and patient, and is developed based on the types of services needed for the treatment of a typical episode of care; paragraph 64 discloses the 5 levels of clinical associations for any health plan beneficiary who has more than one episode triggered, at each level, the sum of a ECR’s plus unassigned costs equal the total costs of care for the patient for a defined period of time; paragraph 227 discloses an ECR analytics process which allows one to predict episode costs based on each individual’s own demographic information and to use the expected costs of episode components to 
calculating, by the scoring module, the risk score for the beneficiary based on the coefficients (paragraphs 301 and 308); and
assigning, by the scoring module, the beneficiary a financial risk tier based on the risk score for the perinatal care episode (paragraphs 64 – 69); and
based on the financial risk tier, generating, by a payment calculation module, a cost of care for the perinatal care episode (paragraphs 7, 27, and 272 – 284 where Moses discloses a cost of care for each episode); and
generating, by a virtual interface module (claim 1 discloses various interfaces), a plurality of user interfaces for presenting at least the cost of care data (claim 1 discloses a first interface operation for calculating cost of care of a patient), a user interface of the plurality of user interfaces being selected, from the plurality of user interfaces, and customized, by the virtual interface module, based on predetermined criteria associated with a user requesting to generate the user interface (paragraph 9 discloses accurate customization within the specific dataset to fit user needs based on what analysis is being used for; paragraph 293 discloses customization of file layouts for assessing the detail and robustness of the models;  claim 5 discloses a provider attribution module which provides an interface for a user of the computer implemented method to select at least one of an attribution option selected from the group consisting of a forced .
Moses fails to explicitly teach the following limitations met by David as cited:
receiving, by the communication module, beneficiary perinatal data associated with a beneficiary (paragraphs 43 and 78), wherein the historical perinatal data and the beneficiary perinatal data include: a maternal age, a gestational age, a birthweight, a maternal risk factor, an infant risk factor, a maternal procedure, and an infant procedure (paragraphs 40, 43, and 78 where David discloses the subject may be an infant or neonate in need of critical care, semi-critical care, non-critical care, routine care, emergency care, surgery, or preoperative assessment, all of which can be considered an infant procedure.  Additionally, a user interface displays a “history” prompt, allowing the user to see historical maternal, prenatal, and labor data for the patient);
determining, by a classification module, that the historical perinatal data has met predetermined criteria to determine that the historical perinatal data are applicable for an analysis of the beneficiary perinatal data (paragraphs 34, 54, 70, and 78), 
wherein the determination that the historical perinatal data are applicable for the analysis of the beneficiary perinatal data includes determining that the historical perinatal data include a predetermined number of services provided during a predetermined period, the services being associated with a predetermined procedure code (paragraph 30 discloses assisting a health care professional in determining and implementing a custom or standard operating procedure for a subject based on existing medical algorithms and past data on a condition (historical data); paragraph 33 
based on the determination, selectively analyzing, by the classification module, the historical perinatal data and the beneficiary perinatal data (paragraph 34);
based on the analysis, attributing, by the classification module, the beneficiary to at least one perinatal care episode (paragraphs 41, 52, and 54).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Moses to further include a method of providing a healthcare protocol, the method comprising:

One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Moses in this way since access to provide easily accessible, customizable, and user-friendly systems of medical algorithms to increase the effectiveness of medical care, especially in critical situations (David:  paragraph 2).
Moses and David fail to explicitly teach the following limitations met by Simon as cited:
wherein the coefficients are weights assigned to the variables based on the historical perinatal data (paragraphs 318 and 324 where Simon discloses coefficient weighting for the use in the calculation of risk scores; although Simon does not disclose perinatal data, Simon discloses historical data (Figure 12I, Table 1, and Table 2)).
The motivation to combine the teachings of Moses, David, and Simon is discussed in the rejection of claim 1, and incorporated herein.

Claim 23 (Currently Amended): Moses teaches a system for estimating a cost of perinatological or neonatological care, the system comprising:

receive historical perinatal data associated with a plurality of patients (paragraphs 9, 25, 133, 143, and 319), wherein the historical perinatal data include a plurality of combined data sets, the plurality of combined data sets including at least payer data, claims data, and clinical data associated with the plurality of patients (paragraphs 223 and 319 where the patients demographic and risk factor information will be brought in from the member file (clinical data associated with a patient) and historical claims data); and
a scoring module (paragraphs 26, 224, and 227) configured to:
ascertain a plurality of variables for calculation of a risk score associated with the at least one perinatal care episode, wherein the plurality of variables includes one or more of: the maternal age, the gestational age, the birthweight, the maternal risk factor, the infant risk factor, the maternal procedure, and the infant procedure (paragraphs 233, 252, 265 – 267, and 313 where Moses discloses a predetermined list of variables (or risk factors), correlated to episode costs; Moses does not explicitly disclose variables including the maternal age, the gestational age, the birthweight, the maternal risk factor, the infant risk factor, the maternal procedure, or the infant procedure, however, these features are disclosed by David and discussed below);
calculate, based on the beneficiary perinatal data and the historical perinatal data, (paragraph 53 discloses new procedural episodes (which is interpreted as the 

assign the beneficiary a financial risk tier based on the risk score for the perinatal care episode (paragraphs 64 – 69);
a payment calculation module configured to generate cost of care data for the at least one perinatal care episode for the beneficiary based on the financial risk tier of the beneficiary (paragraphs 23, 27, and 64); and
a virtual interface module (claim 1 discloses various interfaces) configured to:
generate a plurality of user interfaces for presenting at least the cost of care data (claim 1 discloses a first interface operation for calculating cost of care of a patient), a user interface of the plurality of user interfaces being selected, from the plurality of user interfaces, and customized, by the virtual interface module, based on predetermined criteria associated with a user requesting to generate the user interface ((paragraph 9 discloses accurate customization within the specific dataset to fit user needs based on what analysis is being used for; paragraph 293 discloses customization of file layouts for assessing the detail and robustness of the models;  claim 5 discloses a provider attribution module which provides an interface for a user of the computer implemented method to select at least one of an attribution option selected from the group consisting of a forced attribution, a semi-forced attribution, procedural options and chronic/other conditions option);
receive the cost of care data (paragraphs 7 and 27);

generate a customized report for the customer based on the customized cost of care data (paragraphs 25 and 389).
Moses fails to explicitly teach the following limitations met by David as cited:
receive beneficiary perinatal data associated with a beneficiary (paragraphs 43 and 78), wherein the historical perinatal data and the beneficiary perinatal data include: a maternal age, a gestational age, a birthweight, a maternal risk factor, an infant risk factor, a maternal procedure, and an infant procedure (paragraphs 40, 43, and 78 where David discloses the subject may be an infant or neonate in need of critical care, semi-critical care, non-critical care, routine care, emergency care, surgery, or preoperative assessment, all of which can be considered an infant procedure.  Additionally, a user interface displays a “history” prompt, allowing the user to see historical maternal, prenatal, and labor data for the patient);
a classification module configured to:
determine that the historical perinatal data has met predetermined criteria to determine that the historical perinatal data are applicable for an analysis of the beneficiary perinatal data (paragraphs 34, 54, 70, and 78 where David discloses a checklist prompt in which the user sees which actions should be taken (predetermined criteria)),
wherein the determination that the historical perinatal data are applicable for the analysis of the beneficiary perinatal data includes determining that the historical perinatal data include a predetermined number of services provided during a predetermined period, the services being associated with a predetermined procedure code (paragraph 30 discloses assisting a health care professional in determining and implementing a custom or standard operating procedure for a subject based on existing medical algorithms and past data on a condition (historical data); paragraph 33 discloses a database of facility and provider specific training, testing, and performance data, personal health data, maternal health data, maternal and patient prenatal monitoring, and electronic medical records (EMR), where the EMR’s can include, but is not limited to, clinical information, including medical history, family medical history, lab results, radiology images, admission notes, and billing.  The medical records can serve as case histories, and the EMRs used in the system can comprise a specific ontological database where non-limiting examples include, for example, SNOMED; paragraph 43 discloses a system of the invention can provide three or more care paths for neonatal care including observation care, resuscitation care, and routine care where the care paths can be chosen based on inputted historical data for the neonate or mother, time from birth of the neonate, user assessment input, and physiological data; paragraph 80 and Figure 11 disclose an interface seen by a user when a subject is in need of resuscitation, and provides a timer to let the user know for how long the user should auscultate and palpate the neonatal heart rate (predetermined time) while also included prompts that the user selects such as clear airway, CPAP, PPV, and MSSOPA (procedure codes/abbreviations);

based on the analysis, attribute the beneficiary to at least one perinatal care episode (paragraphs 41, 52, and 54). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Moses to further include a method of providing a healthcare protocol, the method comprising:
a) receiving by a computer system a parameter of a subject; b) searching by a processor of the computer system based on the parameter of the subject in a database, wherein each entry in the database independently comprises: i) a healthcare protocol; and ii) an indication of a likelihood of obtaining a favorable outcome upon application of the healthcare protocol to the subject as determined by a statistical analysis of the healthcare protocol based on prior clinical use of the healthcare protocol; c) identifying the healthcare protocol in the database based on the search of the database; and d) outputting the identified healthcare protocol as disclosed by David.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Moses in this way since access to provide easily accessible, customizable, and user-friendly systems of medical algorithms to increase the effectiveness of medical care, especially in critical situations (David:  paragraph 2).
Moses and David fail to explicitly teach the following limitations met by Simon as cited:
wherein the coefficients are weights assigned to the variables based on the historical perinatal data (paragraphs 318 and 324 where Simon discloses coefficient 
The motivation to combine the teachings of Moses, David, and Simon is discussed in the rejection of claim 1, and incorporated herein.

Response to Arguments
Applicant's arguments filed May 26, 2020 have been fully considered but they are not persuasive.  The Applicant’s arguments have been addressed in the order in which they were presented.
Claim Rejections under 35 USC § 101
The Applicant argues the claims do not recite a judicial exception, citing example 37 of the USPTO PEG examples.  The Examiner respectfully disagrees.  Example 37 recites “A method of rearranging icons on a graphical user interface (GUI) of a computer system, the method comprising: receiving, via the GUI, a user selection to organize each icon based on a specific criteria, wherein the specific criteria is an amount of use of each icon; determining, by a processor, the amount of use of each icon over a predetermined period of time; and automatically moving the most used icons to a position on the GUI closest to the start icon of the computer system based on the determined amount of use.”  The abstract idea is to determine the amount of use of each icon over a predetermined period of time, and falls within the grouping of Mental Processes.  Other than reciting “by a processor”, nothing in the claim precludes the step from practically being performed in the mind.  The additional elements of Example 37 recite a specific manner of automatically displaying icons to the user based on usage 
[0012]  The modules of the system may be implemented using a variety of technologies. For example, the modules described herein may be implemented in software executing on a computer system or in hardware utilizing either a combination of microprocessors or other specially designed application-specific integrated circuits (ASICs), programmable logic devices, or various combinations thereof. As such, the modules of the system can be implemented within one computer or server or within multiple computers or servers connected into a network. Other hardware implementations may involve, partly or entirely, transistor-based circuits. For example, the communication module may involve a radio modern, Ethernet module, network interface, communication port, or circuit terminals. Other modules can have hardware implementation involving programmable and non-programmable microcontrollers, processors, circuits, computing devices, servers, and the like.
[0013]    According to another embodiment of this disclosure, a method for estimating a cost of perinatological or neonatological care can be implemented by computer hardware, software, or any variations thereof. In another example, the method of this embodiment may be implemented by a series of computer-executable instructions residing on a transitory or non-transitory storage medium such as a disk drive or computer-readable medium.
[0049]  FIG. 7 is a process flow diagram showing a method 700 for estimating a cost of perinatological or neonatological care according to an example embodiment. Method 700 may be performed by processing logic that may comprise hardware (e.g., decision-making logic, dedicated logic, programmable logic, ASIC, and microcode), software (such as software run on a general-purpose computer system or a dedicated machine), or a combination of both. In one example embodiment, the processing logic refers to system 105. Below recited operations of method 700 may be implemented in an order different than described and shown in the figure. Moreover, method 700 may have additional operations not shown herein, but which can be evident for those skilled in the art from the present disclosure. Method 700 may also have fewer operations than outlined below and shown in FIG. 7.
Accordingly, the claim as a whole does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the Applicant’s argument is not persuasive and the rejection is maintained.

The Applicant argues the claims recite additional elements that integrate the exception into a practical application of that exception.  The Examiner respectfully disagrees.  The additional elements of the present claims fail to integrate the exception into a practical application of the exception.  The 2019 PEG defines the phrase “integration into a practical application” to require an additional element or a 
Improvements to the functioning of a computer, or to any other technology or technical field, as discussed in MPEP 2106.05(a);
Applying or using a judicial exception to effect a particular treatment or prophylaxis for disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine, as discussed in MPEP 2106.05(b); 
Effecting a transformation or reduction of a particular article to a different state or thing, as discussed in MPEP 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception, as discussed in MPEP 2106.05(e) and the Vanda Memo issued in June 2018.
The present claims fail to demonstrate an improvement to the functioning of a computer or to any other technology or technical field.  Thus, Applicant’s argument is not persuasive, and the rejection is maintained.


Claim Rejections under 35 USC § 103
	The Applicant argues the combined references fail to teach or suggest all of the elements of Applicant’s claim invention of independent claims 1, 22, and 23, specifically “the determination that the historical perinatal data are applicable for the analysis of the beneficiary prenatal data includes determining that the historical data include sufficient amount of services associated with a specific code and performed during a predetermined time period.  The Examiner respectfully disagrees. The Examiner submits David discloses a system or user of the invention can input various characteristics of the subject including, for example, genetic profile, medical history (historical data), diagnostic study data, vital signs, behavior, height, weight, gender, age, prior/current medical interventions (historical data), and dosages of prior/current medications (historical data), and can use the information to identify a standard clinical protocol or develop a customized protocol (paragraph 32).  David also discloses a database of facility and provider specific training, testing, and performance data, personal health data, maternal health data, maternal and patient prenatal monitoring, and electronic medical records (EMR), where the EMR’s can include, but is not limited to, clinical information, including medical history, family medical history, lab results, radiology images, admission notes, and billing.  The medical records can serve as case histories, and the EMRs used in the system can comprise a specific ontological database where non-limiting examples include, for example, SNOMED (paragraph 33). Although David does not explicitly disclose a specific time range, it is obvious that a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/K.K.R/Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626